 AMERICAN SMELTING AND REFINING COMPANY403others. Upon the entire record, we find that he is not a super-visor and we will include him in the unit.We find that all employees in the electrical-maintenancedepartment at the Employer's South Gate, California, plant,includingmaintenance electricians, apprentices, helpers, andthe leadman, but excluding all other employees, guards, andsupervisors as defined in the Act, constitute aunit appropriatefor the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]AMERICAN SMELTING AND REFINING COMPANYandLOCALNO. 314, INTERNATIONAL BROTHERHOOD OF ELECTRI-CAL WORKERS, AFL, Petitioner. Case No. 21-RC-3069.July 24, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before L. A. Gordon,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, and Peter-son].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representemployees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the smelting and convertingof copper and other nonferrous metals at its plant at Hayden,Arizona. The Petitioner seeks to sever a unit of powerplantemployees from the existing production and maintenance unit. YThe Smelter Workers contends that a unit of powerplant em-ployees is inappropriate because they are not craftsmen andbecause bargaining has been conducted at the plantfor the past6 years on a broader basis. The Employer takes no position.1Local 886. Hayden Smelterinen's Union, International Union of Mine. Mill and SmelterWorkers, hereafter referred to as Smelter Workers, intervened on the basis of acurrentcontractual interest.I A unit of electricians was severed from the production and maintenance unit 4 years ago,and is presently represented by the Petitioner herein.106 NLRB No. 69322615 0 -54 - 27 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe equipment and machinery constituting the powerplantare located at one end of the large building where the smeltingand converting operations for the entire plant are performed.Steam is generated in boilers which are part of the smelterfurnaces,for use in turbines and air compressormachinery.The turbines are used in the generation of electric power. The4 powerplant operators and 1 utility man who constitute theproposed powerplant unit operate and maintain the turbines andair compressor machinery under the supervision of their ownforeman.In Case No.21-RC-932 (1951)the Petitioner and the SmelterWorkers were parties to a consent election for determinationof a bargaining representative for a powerhouse unit, identicalwith that petitioned for here.The Smelter Workers was certi-fied as a result of winning that election,and has representedthe powerhouse unit as part of the larger unit which it repre-sents under its contract.We find,in accordance with our usualpolicy,that powerhouse employees,operating under the condi-tions described above,constitute a departmental group which isfunctionallyunifiedand homogeneous.Despite the 6-yearperiod of bargaining on a broader basis we find that the power-house employees may constitute a separate appropriate unit,ormay continue,as in the past,to be represented as part ofthe productionand maintenance unit.3Accordingly,we shall direct an election in the followingvoting group:All employees in the powerplant of the Employer's smelterat Hayden,Arizona,excluding supervisors as defined in the Act.Ifamajority of the employees in this group vote for thePetitioner,they will be taken to have indicated their desireto be represented in a separate unit, and the Regional Directorconducting the election directed herein is instructed to issue acertification of representatives to the Petitioner for such aunit,which the Board under such circumstances,finds to beappropriate for the purposes of collective bargaining. If,however,a majority of the employees in the group vote for theSmelterWorkers, they will be taken to have indicated theirdesire to remain part of the existing production and mainte-nance unit,and the Regional Director is instructed to issue acertification of results to that effect.[Text of Direction of Election omitted from publication.]Member Peterson, dissenting:In view of the collective-bargaining history on a plantwidebasis since1947,and in the absence of any factors warrantingtheir severance from the established unit other than theiralleged craft status,Iwouldnot accord the powerplant em-ployees separate representation. See my dissenting opinion inW. C. Hamiltonand Sons,104 NLRB 627.3St.Regis PaperCompany, 104 NLRB 411.